Stark App. No. 1998CA00101. Upon consideration of the jurisdictional memoranda filed in this case, the court hereby allows the appeal on Propositions of Law Nos. Ill, IV, and V. The Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Stark County, and the parties shall brief this case in accordance with the Rules of Practice of the Supreme Court of Ohio.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause is to be argued on the same date as 99-286, State v. Williams.
IT IS FURTHER ORDERED by the court, sua sponte, that Supreme Court case No. 99-764, State v. Worthy, is to be briefed on appellee Donald Worthy’s Cross-Propositions of Law Nos. I through V and is to be argued on the same date as Supreme Court case Nos. 99-286, State v. Williams, and 99-765, State v. Suffecool.
Lundberg Stratton, J., dissents.